DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JOHN A. CAMMALLERI,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D16-3518

                         [November 29, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No. 2014-CF-
000067-A.

  Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY, JJ., and CARACUZZO, CHERYL, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.